Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10937260 and 10733928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Closest prior art Ng et al. (US 2017/0081877) teaches “A digital keypad interface includes a keypad having a plurality of keys, a lock status indicator, a first set of LEDs set around a periphery of the lock status indicator, an unlock status indicator, and a second set of LEDs set around a periphery of the unlock status indicator. A microprocessor is provided to sequentially light LEDs of the first set of LEDs during a locking sequence of inputs via the keypad and to sequentially light LEDs of the second set of LEDs during an unlocking sequence of inputs via the keypad.”  Additionally, PARK (US 2016/0155375) teaches “A case of an electronic device is provided. The case includes a display, a power feeding part configured to receive power from the electronic device, and a micro controller unit (MCU) configured to transmit voltage to at least a part of the display and to adjust a level of the transmitted voltage using the received power.”  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AN T NGUYEN/Primary Examiner, Art Unit 2683